IIamiltoN, Judge,
delivered the following opinion:
There was a suit filed by the defendants in the local court at *100Ponce in ejectment, and subsequently, on August 3d, tbe record on removal was filed in this court, followed by a translation.
On tbe same day tbat tbe record was removed to tbis court a separate bill of complaint was filed in tbe equity case at bar, seeking to enjoin tbe defendants from prosecuting tbeir local law suit. A motion to dismiss was also filed in the present equity suit on August 3d, alleging several grounds for dismissal.
1. Tbe main suit to which tbe present is ancillary is in tbis court 'by removal and jurisdiction bas accordingly attached. Whether tbe local court recognizes tbe removal or not is not material. Foster, Fed. Pr. 5th ed. §§ 548, 554, 589.
2. Pevised Stat. § 720, Comp. Stat. § 1242, forbids an injunction to stay proceedings in a local court except in bankruptcy matters, but tbis does not apply to an injunction in aid of jurisdiction already acquired. It is not material who tries to interfere with tbe jurisdiction of tbe Federal court by some other proceeding. His band will be stayed and bo will be compelled to seek any remedy, which surely will not be denied in a1 proper case, in tbe Federal court. There is therefore no injustice done in any way. Madisonville Traction Co. v. St. Bernard Min. Co. 196 U. S. 239, 49 L. ed. 462, 25 Sup. Ct. Rep. 251.
3. Tbe plaintiff bas not under tbe circumstances of tbis case any adequate or complete remedy at law. Certiorari exists to bring up papers, but there is no need to bring up papers when a bill is filed in equity. Tbe equity proceeding is much more adequate and complete.
4. Several alleged defects ’ are mentioned in tbe motion, but at most they are amendable and would not justify a dismissal. Under tbe local law it may well be tbat tbe plaintiff partnership *101is for some purposes a legal unit, capable of suing and being sued. This, however, is not the test in the Federal court, whose procedure in such matters cannot be affected by local rules. The Federal test is the citizenship of the individual partners. Great Southern Fire Proof Hotel Co. v. Jones, 177 U. S. 449, 44 L. ed. 842, 20 Sup. Ct. Rep. 690. If this was not shown to exist at the time of commencement of the suit, no reason appears why the fact cannot be added, as has been done in this case, by amendment. The Act of March 3, 1915, directly authorizes such amendment, and it would seem that the suit shall thereafter proceed the same as though diverse citizenship had been pleaded at its inception. That the- removal petition alleges diverse citizenship on information and belief is not fatal. Porto Rico is a long way from the continent of the United States, and if a local agent is not to allege upon information and belief, a partnership like the plaintiff’s will be at. a serious disadvantage, and sometimes will be deprived of proper remedy. No reason appears to hold this. The same applies to, the execution of a removal bond by the agent. Such bonds would be enforced in the court where -they are given, and this court would consider the plaintiffs estopped by the act of the agent, even if there •were any legal doubt as to the validity of the bond.
Upon the whole, therefore, the reasons alleged for dismissal do not seem to be well taken.
It is so ordered.